Citation Nr: 1819254	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  05-37 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from April 1976 to April 1980 with additional active duty for training (ACDUTRA) in May 1975 to October 1975.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The matter was subsequently transferred to the RO in Louisville, Kentucky.

This matter has an extensive procedural history.  In October 2008, the Board reopened and remanded the case for further development.  Upon completion, in March 2009, the Board denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court) which in an October 2009 Order and pursuant to a Joint Motion for Remand (JMR), vacated the March 2009 denial and remanded the case to the Board.  In September 2010, the Board remanded the case again for further development in compliance with the JMR, and upon completion of the development again denied the matter in January 2012.  The Veteran again appealed the matter to the Court and in an April 2013 Memorandum Decision, the Court set aside the January 2012 denial and remanded the matter to the Board.  In January 2014, the Board again remanded the case for further development in accordance with the Court's Order, and upon completion of the development denied the matter in October 2014.  The Veteran appealed the denial to the Court and in a January 2016 Memorandum Decision, the Court set aside the October 2014 denial and remanded the matter for readjudication consistent with the decision.  

In October 2016, the Board remanded the matter for additional development in accordance with the Court's Order, and upon completion denied the claim again in April 2017.  

Subsequently, the Veteran appealed the Board's April 2017 denial to the United States Court of Appeals for Veterans Claims (Court).  According to a December 2017 Order and pursuant to a Joint Motion for Remand (JMR), the Court vacated the April 2017 denial and remanded the case to the Board.     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to obtain an addendum medical opinion, pursuant to the December 2017 JMR, which determined that the Board erred by not fulfilling the duty to assist.

The JMR found that in denying the claim on appeal, the Board relied upon a December 2016 VA opinion which the parties found inadequate for rating purposes.  In this regard, the December 2016 VA examiner's opinion unfavorable opinion was in part based on the fact that "there are no chronic complaints of a lumbar spine condition from time of separation in 1980 to 1994."  The JMR found that the examiner's opinion was inadequate for rating purposes because the examiner indicated that the Veteran's lay assertions were accepted as credible, but concluded that her statements did not support her claim for service connection, because the lay statements established that the complaints of pain since separation in 1980 related to the upper and thoracic spine - not the lumbar spine.  The JMR noted that this statement was inconsistent with the Veteran's September 1984 statement, which noted "developed low back pain [in the Army], which has steadily worsened."

The JMR concluded that on remand, the Board should obtain a new VA medical opinion, or seek clarification of the December 2016 opinion, and direct the examiner to consider the Veteran's September 1984 statement that she developed low back pain during service, which has steadily worsened. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file, including a copy of this remand, to the December 2016 VA examiner (or if unavailable, an appropriate VA examiner) for an addendum opinion regarding the nature and etiology of the Veteran's low back disability.  

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.  ** The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

After review of the record, the examiner is asked to respond to the following: 

Provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current back disability was incurred in or is otherwise related to the Veteran's service. 

**In doing so, the examiner must specifically consider and address the Veteran's September 1984 statement that she developed low back pain during service, which has steadily worsened. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  
Please note: lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim and cannot be used as a rationale in explaining why the current disability is not related to service.  

If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  Then, readjudicate the service connection claim for a back disability on appeal.  If the benefits on appeal remain denied, furnish the Veteran and her representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




